CONNOR, District Judge
(dissenting). I regret my inability to concur in the conclusion reached by the court in this case. No error is found in the instruction given by the learned judge who presided at the trial, respecting the measure of duty imposed upon the plaintiff in error to furnish the defendant in error a reasonably safe place in which to work. That the conditions under which he discharged the duty imposed upon him were hazardous is, I think, manifest. That such, condition could have been remedied by lighting the place at which he was required to work is, I think, equally clear. The danger was apparent to the defendant in error, and, unless he called upon some employé, or agent, of the plaintiff in error, authorized, or held out and, upon reasonable ground, believed by the employe to be authorized, to receive notice and remedy such condition to furnish lights, he assumed the risk incident thereto. This rule, or principle of law, was clearly stated to the jury, and the duty imposed upon defendant in error to show *613that he had complied therewith. No error is found in the instruction in this respect.
The testimony relied upon by defendant in error, and found by the jury to be true, is with the uniform accuracy of the learned Circuit judge set out in the principal opinion. It was deemed by the judge presiding, sufficient to be submitted, and to sustain the conclusion of the jury. While not material, I am unable to concur in the opinion that this testimony was contradicted by Saunders, the foreman. Reference to his evidence discloses, at the best, an evasion of direct answers to the questions in regard to the request for lights.
While it must be conceded that the evidence is not so full and satisfactory as might be desired, I think that it was sufficient to be submitted to the jury, under the carefully guarded instruction of the trial judge. The jury had the benefit of hearing the evidence as illustrated by a model showing the conditions under which the defendant in error worked and of the tub into which he fell. While, as contended, sitting on the bench, it is difficult for us to understand how the accident occurred, as testified by the defendant in error, experience teaches that there are few incidents in life more difficult to explain after the event than a fall by a human being.
It is, for this reason among others, that such questions are submitted to the judgment of 12 intelligent jurors, whose opportunity for observation and experience is deemed of more value in reaching conclusions than those of appellate courts.